



Exhibit 10.8


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is dated as of February 8, 2017, by
and between American National Bank and Trust Company, a national banking
association (the “Bank”), and John H. Settle, Jr. (“you”).


WHEREAS, you are a key executive of the Bank;


WHEREAS, the Bank considers the availability of your services to be important to
the management and conduct of the Bank’s business and the Board of Directors of
the Bank has determined that an employment agreement should be prepared and
entered into in order to secure the continued availability of your services; and


WHEREAS, you are willing to make your services available to the Bank on the
terms and subject to the conditions set forth herein.


The parties, intending to be legally bound, agree as follows:


1.    Employment and Acceptance. You shall be employed as Executive Vice
President and President of Trust and Investment Services of the Bank. You shall
have the duties and responsibilities that are commensurate with your position
and shall also render such other services and duties as may be reasonably
assigned you from time to time by the Board of Directors of the Bank, consistent
with your position with the Bank, including serving in a senior executive
capacity with any one or more of the Bank’s Affiliates (as defined below). You
hereby accept and agree to such employment and agree to carry-out your duties
and responsibilities to the best of your ability in a competent, efficient and
businesslike manner. You further agree to comply with all the policies,
standards and codes of conduct of the Bank now or hereafter adopted.


Unless the context otherwise requires, references in this Agreement to the
“Bank” also shall mean and refer to American National Bankshares, Inc., the
parent holding company for the Bank (the “Company”), any other business entity
that, directly or indirectly through one or more intermediaries, is controlled
by, or is under common control with the Bank (each, an “Affiliate”).


2.    Term. This Agreement is effective as of October 31, 2016 and will expire
on October 31, 2019 (the “Initial Three Year Term”); provided that on and after
November 1, 2018, the Initial Three Year Term shall be automatically extended by
one day on each day that passes while you are employed pursuant to this
Agreement (including any day after the end of the Initial Three Year Term) so
that there will always be one year remaining in the term of this Agreement (the
Initial Three Year Term and any extended term of this Agreement is referred to
as the “Employment Period”). In the event of the termination of your employment
for any reason after November 1, 2018 when the automatic one-day extensions
begin, the automatic one-day extensions shall cease as of your last day of
employment pursuant to this Agreement. At any time on or after November 1, 2018,
the Bank may give you written notice that the Employment Period will not be
extended on a daily basis (“Nonrenewal Notice”), in which





--------------------------------------------------------------------------------





case this Agreement will terminate one year after the date of the Nonrenewal
Notice, but not before the completion of the Initial Three Year Term, or such
later date as may be specified in the Nonrenewal Notice. Notwithstanding
anything in this Agreement to the contrary, this Agreement will automatically
terminate on the first day of the month immediately following the month in which
you turn seventy (70). The last day of the Employment Period is sometimes
referred to in this Agreement as the “Expiration Date.”


3.    Compensation.


(a)    Base Salary. During the Employment Period, you shall receive for your
services an annual base salary (the “Base Salary”) in an amount to be determined
by the Bank in accordance with the salary administration program of the Bank as
it may from time to time be in effect. The Base Salary will be reviewed annually
and may be adjusted upward or downward in the sole discretion of the Human
Resources and Compensation Committee (the “Compensation Committee”) or the Board
of Directors of the Bank. The initial Base Salary will be $210,000. In no event
will the Base Salary be less than $210,000 during the Employment Period.


(b)    Short-Term and Long-Term Incentives. During the Employment Period, you
may participate in such short-term and/or long-term cash and/or equity incentive
plan(s) in such manner and subject to such terms and conditions as the
Compensation Committee or the Board of Directors of the Bank, in its sole
discretion, may determine. An annual bonus, if any, will be paid within two and
a half months after the end of the applicable year. To be eligible to receive
any bonus, you must be employed by the Bank on the date such bonus is paid,
unless you have retired in accordance with the Bank’s retirement policy after
the date on which you were deemed to have earned any bonus under the applicable
bonus or incentive plan.


4.    Benefits; Business Expenses.


(a)    Benefits. You will eligible to participate in any plans, programs, or
forms of compensation or benefits that the Bank provides to the class of
employees that includes you, on a basis not less favorable than that provided to
such class of employees, including without limitation, group medical, disability
and life insurance, vacation and sick leave, and retirement. It is understood
that the Board of Directors of the Bank may, in its sole discretion, establish,
modify or terminate such plans, programs or benefits.


(b)    Business Expenses. The Bank will pay on your behalf (or promptly
reimburse you for) reasonable expenses incurred by you at the request of, or on
behalf of, the Bank in the performance of your duties pursuant to this Agreement
and in accordance with the Bank’s policies.


(c)    Paid Time-Off. You will be entitled to paid time-off based upon your
position and years of service, as established by the Bank, to be taken at such
times and intervals as shall be determined by you with the approval of the Bank,
which approval shall not be unreasonably withheld.






--------------------------------------------------------------------------------





5.    Termination and Termination Benefits. The Employment Period and your
employment may be terminated by either the Bank or you at any time or for any
reason. Upon termination of your employment during the Employment Period, you
shall be entitled to the compensation and benefits described in this Section 5
and shall have no further rights to any compensation or other benefits from the
Bank or any of its Affiliates, provided that Section 6 shall govern the
compensation and other benefits payable to you in connection with the
termination of your employment following a Change in Control (as defined in
Section 6(b)) of the Company.


(a)    Termination as a Consequence of Death or Incapacity. If you die while
employed by the Bank, in addition to all other benefits accruing upon your death
the Bank will pay your beneficiary designated in writing (provided such writing
is executed and dated by you and delivered to the Bank in a form acceptable to
the Bank prior to your death) and surviving you or, if none, your estate an
amount equal to three (3) months of your Base Salary in effect at your death.
Such amount will be payable over the three (3) month period beginning the month
following the month in which your death occurs in accordance with the
established payroll practices of the Bank.


If the Bank determines that the Incapacity, as defined below, of you has
occurred, it may terminate your employment and this Agreement upon thirty (30)
days’ written notice, provided that, within thirty (30) days after receipt of
such notice you shall not have returned to full-time performance of your
assigned duties. Incapacity shall mean either: (i) your failure to perform your
assigned duties and responsibilities with the Bank on a full-time basis as a
result of mental or physical illness or injury as determined by a physician
selected by the Bank for ninety (90) consecutive calendar days; or (ii)
incapacity or disability as defined in the long-term disability insurance policy
maintained by the Bank for your benefit, whichever definition is more favorable
to you. You will not be entitled to any additional benefits under this Agreement
as a result of a termination due to your Incapacity.


(b)    Termination for Cause. Your employment may be terminated by the Bank for
Cause (as defined below). If your employment is terminated by the Bank for
Cause, you will be entitled to receive:


(i)    Any accrued but unpaid Base Salary which shall be paid on the payroll
date immediately following the date of termination in accordance with the Bank’s
customary payroll procedures;


(ii)    Reimbursement for unreimbursed expenses properly incurred by you, which
shall be subject to and paid in accordance with the Bank’s expense reimbursement
policy; and


(iii)    Such employee benefits (including equity compensation), if any, to
which you may be entitled under the Bank’s employee benefit plans and programs
as of the date of termination (items (i) through (iii) are referred to
collectively as the “Accrued Amounts”).




--------------------------------------------------------------------------------







(c)    Definition of Cause. For purposes of this Agreement, Cause shall mean:


(i)    your willful failure to perform any of your material duties and
responsibilities required of your position (other than by reason of Incapacity),
or your willful failure to follow reasonable instructions or policies of the
Bank, in either case after being advised in writing of such failure and being
given a reasonable opportunity and period (as determined by the Bank) to remedy
such failure;


(ii)    your breach of fiduciary duties owed to the Bank or an Affiliate;


(iii)    your conviction of or plea of guilty or no contest to a crime that
constitutes a felony under federal or state law or a crime that constitutes a
misdemeanor involving moral turpitude or any other crime with respect to which
imprisonment is a possible punishment, or your misappropriation or embezzlement
of funds or property of the Bank or an Affiliate;


(iv)    your fraud or dishonesty with respect to the Bank or its Affiliates;


(v)    the breach by you of a material term of this Agreement or violation in
any material respect of any code or standard of behavior generally applicable to
employees of the Bank, in either case after being advised in writing of such
breach or violation and being given a reasonable opportunity and period (as
determined by the Bank) to remedy such breach or violation; or


(vi)    the willful engaging by you in conduct that, if it became known by any
regulatory or governmental agency or the public, is reasonably likely to result
in material injury to the Bank, monetarily or otherwise.


(d)    Termination by You Without Good Reason. You may terminate your employment
under this Agreement without Good Reason (as defined below) by written notice to
the Bank effective thirty (30) days after receipt of such notice by the Bank or
at any time upon mutual agreement in writing. If you terminate your employment
without Good Reason, you will be entitled to receive the Accrued Amounts as
provided in Section 5(b). It shall not constitute a breach of this Agreement for
the Bank to suspend your duties and to place you on paid leave during the notice
period.


(e)    Termination by the Bank Without Cause. Your employment may be terminated
by the Bank without Cause at any time upon written notice to you, which
termination will be effective immediately or on such later date as specified in
the written notice. In the event your employment is terminated without Cause,
you shall receive the Accrued Amounts and, provided you sign a release and
waiver of claims in favor of the Bank and its Affiliates and their respective
officers and directors in a form provided by the Bank (the “Release”) and it
becomes effective, you shall receive the following benefits:




--------------------------------------------------------------------------------







(i)    Any earned but unpaid annual bonus with respect to any completed calendar
year immediately preceding the date of termination, which shall be paid on the
applicable payment date;


(ii)    The Bank shall pay you a salary continuance benefit (the “Salary
Continuance Benefit”) in an amount equal to the product of (x) your Final
Monthly Compensation times (y) the number of months remaining between the date
of termination of your employment and the Expiration Date, including pro-rated
credit for any partial month. For purposes of this Agreement, Final Monthly
Compensation means the sum of your Base Salary in effect at the date of
termination of your employment and the annual bonus paid or payable to you for
the most recently completed year, divided by twelve (12). The Salary Continuance
Benefit will be paid to you in a lump sum cash payment not later than the 30th
day following the effective date of the Release, subject to compliance with
Section 9(i) of this Agreement regarding the requirements of Section 409A of the
Internal Revenue Code of 1986 (the “Code”);


(iii)    The Bank shall pay you a welfare continuance benefit (the “Welfare
Continuance Benefit”) in an amount equal to the product of (x) the number of
months remaining between the date of termination of your employment and the
Expiration Date, including pro-rated credit for any partial month, times (y) the
excess of the premium for continued health, dental and vision coverage for you
and your “qualified beneficiaries” (as defined in Section 4980B of the Code)
(the “COBRA Premium”) over the amount that you paid for such coverage
immediately before the termination of your employment. The Welfare Continuance
Benefit will be paid to you in a lump sum cash payment not later than the 30th
day following the effective date of the Release, subject to compliance with
Section 9(i) of this Agreement regarding the requirements of Section 409A of the
Code; and


(iv)    During the twelve (12) month period following the date of termination,
you shall provide the Bank with at least ten days written notice before the
starting date of any employment, identifying the prospective employer and its
affiliated companies and the job description, including a description of the
proposed geographic market area associated with the new position. You shall
notify in writing any new employer of the existence of the restrictive covenants
set forth in Section 7 of this Agreement.


(f)    Termination by You for Good Reason. You may voluntarily terminate your
employment under this Agreement at any time for Good Reason and be entitled to
receive the compensation and other benefits set forth in Section 5(e) relating
to a termination without Cause, provided you sign a Release and it becomes
effective and you comply with the notice provisions of Section 5(e)(iv). You
must provide written notice to the Bank of the existence of the event or
condition constituting such Good Reason within ninety (90) days of the initial
occurrence of the event or condition alleged to constitute Good Reason. Upon
delivery of such notice by you, the Bank shall have a period of thirty (30) days
during which it may remedy in good faith the event




--------------------------------------------------------------------------------





or condition constituting Good Reason, and your employment shall continue in
effect during such time so long as the Bank is making diligent efforts to cure.
In the event the Bank shall remedy in good faith the event or condition
constituting Good Reason, then such notice of termination shall be null and
void, and the Bank shall not be required to pay the amount due to you under this
Section 5(f). If the Bank has not remedied the event or condition constituting
Good Reason during the thirty (30) day cure period and you do not terminate your
employment for Good Reason within ninety (90) days thereafter, then you will
deemed to have waived your right to terminate for Good Reason with respect to
such grounds.


For purposes of this Agreement, Good Reason shall mean:


(i)    the assignment to you, without your written consent, of duties
inconsistent with your position, authority, duties or responsibilities as
contemplated by Section 1 hereof;


(ii)    any action taken by the Bank that results in a substantial reduction in
your status, including a diminution in your position, authority, duties or
responsibilities;


(iii)    requiring you to maintain your primary office outside of the Market
Area, unless the Bank moves its principal executive offices to the place to
which you are required to move your primary office; or


(iv)    the failure of the Bank to comply with the provisions of Section 3 or a
material breach by the Bank of any other provision of this Agreement.


Notwithstanding the above, Good Reason shall not include any resignation by you
where Cause for your termination by the Bank exists.


(g)    Resignation of All Other Positions. Effective upon the termination of
your employment for any reason, you shall be deemed to have resigned from all
positions that you hold as an officer or member of the Board of Directors (or a
committee thereof) of the Bank or any of its Affiliates.


(h)    Regulatory Requirement. The Bank shall not be required to make payment
of, or provide any benefit under, this Section 5 to the extent such payment or
benefit is prohibited by the regulations presently found at 12 C.F.R. Part 359,
as amended, or to the extent that any other governmental approval for the
payment or benefit that is required by law is not received.


6.    Change in Control Termination.


(a)    Change in Control Payments and Benefits. Notwithstanding any other
provision in this Agreement, if your employment is terminated by you for Good
Reason or by the Bank on account of its failure to renew the Agreement in
accordance with Section 2 or without Cause (other than on account of your death
or Incapacity), in each case within twenty




--------------------------------------------------------------------------------





four (24) months following a Change in Control, you shall be entitled to receive
the following payments and benefits, provided you sign a Release and it becomes
effective.


(i)    The sum of: (1) the Accrued Amounts; (2) the amount, if any, of any
earned but unpaid incentive or bonus compensation with respect to any completed
calendar year immediately preceding the date of termination; (3) the product of
the annual cash bonus paid or payable, including by reason of deferral, for the
most recently completed year and a fraction, the numerator of which is the
number of days in the current year through the date of termination and the
denominator of which is 365; and (4) any benefits or awards (including both the
cash and stock components) which pursuant to the terms of any plans, policies or
programs have been earned or become payable, but which have not been paid to
you. These amounts will be paid to you in a lump sum cash payment within ten
(10) days after the effective date of the Release;


(ii)    An amount equal to 2.0 times your Final Compensation. For purposes of
this Agreement, Final Compensation means the Base Salary in effect at the date
of termination, plus the highest annual cash bonus paid or payable for the two
most recently completed years. This severance benefit will be paid to you in a
lump sum cash payment within thirty (30) days after the effective date of the
Release, subject to compliance with Section 9(i) of this Agreement regarding the
requirements of Section 409A of the Code; and


(iii)    An amount equal to the product of (x) the COBRA Premium times (y)
twenty-four (24) months. This severance benefit will be paid to you in a lump
sum cash payment within thirty (30) days after the effective date of the
Release, subject to compliance with Section 9(i) of this Agreement regarding the
requirements of Section 409A of the Code.


(b)    For purposes of this Agreement, Change in Control means the occurrence of
any of the following:


(i)    The acquisition by any Person (as defined below) of beneficial ownership
of 25% or more of the then outstanding shares of common stock of the Company,
provided that an acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege) shall not constitute a
Change in Control;


(ii)    individuals who constitute the Board of Directors of the Company on the
effective date of this Agreement (the “Incumbent Board”) cease to constitute a
majority of the Board of Directors, provided that any director whose nomination
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board will be considered a member of the Incumbent Board, but
excluding any such individual whose assumption of office is in connection with
an actual or threatened election contest relating to the election of directors
of the Company;






--------------------------------------------------------------------------------





(iii)    Consummation by the Company of a reorganization, merger, share exchange
or consolidation (a “Reorganization”), provided that the consummation of a
Reorganization will not constitute a Change in Control if, upon consummation of
the Reorganization, each of the following conditions is satisfied:


(1)
more than 50% of the then outstanding shares of common stock of the corporation
resulting from the Reorganization is beneficially owned by all or substantially
all of the former shareholders of the Company in substantially the same
proportions as their ownership existed in the Company immediately prior to the
Reorganization; and



(2)
at least a majority of the members of the board of directors of the corporation
resulting from the Reorganization were members of the Incumbent Board at the
time of the execution of the initial agreement providing for the Reorganization;
or



(iv)    the complete liquidation or dissolution of the Company, or the sale or
other disposition of all or substantially all of the assets of the Company.


(v)    For purposes of this Agreement, “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934 (the “Exchange Act”), other than any employee benefit plan (or related
trust) sponsored or maintained by the Company or any affiliated company, and
“beneficial ownership” has the meaning given the term in Rule 13d-3 under the
Exchange Act.


(c)    Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provision of this Agreement, in the event that:


(i)    the aggregate value of the payments and benefits to which you may be
entitled under this Agreement or any other agreement, plan, program or
arrangement in connection with a Change in Control that are deemed to be
“parachute payments,” as defined in Section 280G of the Code or any successor
thereof (the “Change in Control Termination Benefits”), would be deemed to
include an “excess parachute payment” under Section 280G of the Code;


(ii)    if such Change in Control Termination Benefits were reduced to an amount
(the “Non-Triggering Amount”), the value of which is one hundred dollars
($100.00) less than an amount equal to three (3) times your “base amount,” as
determined in accordance with Section 280G of the Code, and;


(iii)    the Non-Triggering Amount as reduced by the product of the
Non-Triggering Amount and the highest marginal rate of any applicable state and
federal income taxes, would represent ninety-five percent (95%) or more of the
value of the Change in Control Termination Benefits (without such reduction), as
reduced by (x) the




--------------------------------------------------------------------------------





amount of tax required to be paid by you thereon pursuant to Section 4999 of the
Code and (y) the product of the Change in Control Termination Benefits and the
highest marginal rate of any applicable state and federal income taxes,


then the total Change in Control Termination Benefits shall be reduced to the
Non-Triggering Amount. The allocation of the reduction in the Change in Control
Termination Benefits to the extent required hereby shall be determined by the
Bank in its reasonable discretion and in a manner that is consistent with the
requirements of Section 409A of the Code until no amount or benefit payable to
you will be an “excess parachute payment” under Section 280G of the Code. All
calculations and determinations under this Section 6(c) shall be made by an
independent accounting firm or independent tax counsel appointed by the Bank
(the “Tax Advisor”) whose determinations shall be conclusive and binding on the
Bank and you for all purposes. The Tax Advisor may rely on reasonable, good
faith assumptions and approximations concerning the application of Section 280G
and Section 4999 of the Code. The Bank shall bear all costs of the Tax Advisor.


7.    Covenants.


(a)    Noncompetition. You agree that during the Employment Period and for a
one-year period following the expiration of this Agreement or, if sooner, the
termination of your employment for any reason during the Employment Period (the
“Noncompete Period”), and subject to the conditions set forth in Section 5(d)
relating to your voluntary termination of employment without Good Reason, you
will not directly or indirectly, as a principal, agent, employee, employer,
investor, co-partner or in any other individual or representative capacity
whatsoever, engage in a Competitive Business anywhere in the Market Area (as
such terms are defined below) in any capacity that includes any of the
significant duties and responsibilities held or significant activities engaged
in by you while employed with the Bank or any of its Affiliates. Notwithstanding
the foregoing, you may purchase or otherwise acquire up to (but not more than)
10% of any class of securities of any business enterprise (but without otherwise
participating in the activities of such enterprise) that engages in a
Competitive Business in the Market Area.


(b)    Nonsolicitation. You further agree that during the Employment Period and
for a one-year period following the expiration of this Agreement or, if sooner,
the termination of your employment for any reason during the Employment Period,
you will not directly or indirectly: (i) solicit, or assist any other person in
soliciting, any depositors or customers of the Bank or its Affiliates to make
deposits in, borrow money from, or become customers of any other company
conducting a Competitive Business in the Market Area; (ii) induce any customers
of the Bank or its Affiliates to terminate their relationship with the Bank or
its Affiliates; or (iii) contact, solicit or assist in the solicitation of any
employee to terminate his or her employment with the Bank or any of its
Affiliates.


(c)    Definitions. As used in this Agreement, the term “Competitive Business”
means the financial services business, which includes one or more of the
following businesses: depository accounts, consumer and commercial lending,
residential and commercial mortgage lending, and any other business in which the
Bank or any of its Affiliates are engaged and in




--------------------------------------------------------------------------------





which you are significantly engaged at the time of termination of your
employment; the term “Market Area” means the area within a fifteen (15) mile
radius of any full-service banking office established by the Bank at the time of
termination of your employment; and the term “Confidential Information” shall
include, but not be limited to, all financial and personnel data, computer
software and all data base technologies, capital plans, customer lists and
requirements, market studies, know-how, processes, trade secrets, and any other
information concerning the non-public business and affairs of the Bank.


(d)    Confidentiality. During the Employment Period and thereafter, and except
as required by any court, supervisory authority or administrative agency or as
may be otherwise required by applicable law, you shall not, without the written
consent of a person duly authorized by the Bank, disclose to any person (other
than your personal attorney, or an employee of the Bank or an Affiliate, or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by you of your duties as an employee of the Bank) or
utilize in conducting a business any Confidential Information obtained by you
while in the employ of the Bank, unless such information has become a matter of
public knowledge at the time of such disclosure.


(e)    Acknowledgment. The covenants contained in this Section 7 shall be
construed and interpreted in any proceeding to permit their enforcement to the
maximum extent permitted by law. You agree that the restrictions imposed herein
are necessary for the reasonable and proper protection of the Bank and its
Affiliates, and that each and every one of the restrictions is reasonable in
respect to length of time, geographic area and scope of prohibited activities,
and that the restrictions are neither overly restrictive on your post-employment
activity nor overly burdensome for you to abide by. You covenant that you will
not make any contention contrary to any of the foregoing representations in the
future and agree that you will be estopped to deny or contradict the truth or
accuracy of these representations. If, however, the time, geographic and/or
scope of activity restrictions set forth in Section 7 are found by a court to
exceed the standards deemed enforceable, the court is empowered and directed to
modify the restriction(s) to the extent necessary to make them enforceable.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
be construed to prohibit any activity that cannot reasonably be construed to
further in any meaningful way any actual or potential competition against the
Bank or an Affiliate.


(f)    Enforcement. You acknowledge that damages at law would not be a
measurable or adequate remedy for breach of the covenants contained in this
Section 7 and, accordingly, you agree to submit to the equitable jurisdiction of
any court of competent jurisdiction in connection with any action to enjoin you
from violating any such covenants. If the Bank is successful in whole or in part
in any legal or equitable action against you in connection with the enforcement
of the covenants included in this Section 7, the Bank shall be entitled to
payment of all costs, including reasonable attorney’s fees, from you. If, on the
other hand, it is finally determined by a court of competent jurisdiction that a
breach or threatened breach did not occur under Section 7 of this Agreement, the
Bank shall reimburse you for reasonable legal fees incurred to defend the claim.
In the event legal action is commenced with respect to the provisions of this
Section 7 and you have not strictly observed the restrictions set




--------------------------------------------------------------------------------





forth in this Section 7, then the restricted periods described in Paragraphs (a)
and (b) shall begin to run anew from the date of any Final Determination of such
legal action. “Final Determination” shall mean the expiration of time to file
any possible appeal from a final judgment in such legal action or, if an appeal
be taken, the final determination of the final appellate proceeding. All the
provisions of this Section 7 will survive termination and expiration of this
Agreement.


(g)    Change in Control. Notwithstanding anything to the contrary contained in
this Agreement, in the event of a Change in Control, the restrictions imposed by
paragraphs (a) and (b) of this Section 7 shall not apply to you after you cease
to be employed by the Bank if you are not entitled to receive the severance
benefits described in Section 6(a).


8.    Dispute Resolution.


(a)    Except as provided in Section 8(c) below, any dispute or controversy
arising out of, relating to, or in connection with this Agreement, your
employment or the interpretation, validity, construction, performance, breach,
or termination of this Agreement, shall be settled by binding arbitration. The
party initiating arbitration may use the American Arbitration Association, JAMS,
the McCammon Group or other firms providing arbitrators for resolution of
disputes, or the parties may agree on the selection of a person to arbitrate the
matter who is not associated with an arbitration firm. The arbitration will be
conducted by a single arbitrator in Danville, Virginia. The arbitration should
be conducted in a manner that facilitates an efficient and cost effective means
of resolving the dispute. The arbitrator may allow for depositions and document
requests, as well as subpoenas to third parties, but other forms of discovery,
such as interrogatories and requests for admissions, are not permitted, absent
good cause. The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The party against whom
the arbitrator shall render an award shall pay the other party’s reasonable
attorneys’ fees and other reasonable costs and expenses in connection with the
enforcement of its rights under this Agreement (including the enforcement of any
arbitration award in court), unless and to the extent the arbitrator shall
determine that under the circumstances recovery by the prevailing party of all
or a part of any such fees and costs and expenses would be unjust.


(b)    The arbitrator shall apply Virginia law to the merits of any dispute or
claim, without reference to rules of conflicts of law.


(c)    The parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgment of the powers of the arbitrator. You hereby consent to
the exclusive jurisdiction of the state and federal courts located in Virginia
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants. The
prevailing party in any court proceeding shall be awarded the party’s reasonable
attorneys’ fees and costs.




--------------------------------------------------------------------------------







(d)    YOU HEREBY CONFIRM YOU HAVE READ AND UNDERSTAND THIS SECTION 8, WHICH
DISCUSSES ARBITRATION, AND UNDERSTAND THAT BY SIGNING THIS AGREEMENT, YOU AGREE,
EXCEPT AS PROVIDED IN SECTION 8(c), TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, UNLESS OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF YOUR RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION
OF ALL DISPUTES RELATING TO ALL ASPECTS OF YOUR RELATIONSHIP WITH THE BANK.






--------------------------------------------------------------------------------







9.    Miscellaneous.


(a)    Severability. If any clause or provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, then the remainder of this Agreement shall not be affected
thereby, and in lieu of each clause or provision of this Agreement which is
illegal, invalid or unenforceable, there shall be added, as part of this
Agreement, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and as may be legal, valid
and enforceable.


(b)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
conflicts of law principles.


(c)    Entire Agreement; Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties. This Agreement may be amended only by an agreement signed by the
parties hereto.


(d)    Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising, in whole or in part, any right, power or privilege under
this Agreement will operate as a waiver of such right, power or privilege.


(e)    Binding Effect; Successors; Survival. This Agreement is binding upon and
shall inure to the benefit of the parties and their respective successors, heirs
and assigns, provided that no part of this Agreement is assignable by you. The
Bank will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Bank to assume and agree to perform this Agreement in the
same manner and to the same extent that the Bank would be required to perform it
if no such succession had taken place. Except as otherwise expressly provided
herein, upon the termination or expiration of this Agreement the respective
rights and obligations of the parties hereto shall survive such termination or
expiration to the extent necessary to carry out the intentions of the parties
set forth in this Agreement. If the Bank elects not to renew this Agreement as
provided in Section 2, this Agreement will no longer govern the terms of your
employment following the Expiration Date, except for the provisions of Section 7
which will survive the termination and expiration of this Agreement, and your
employment thereafter will be on an at-will employment basis.


(f)    No Construction Against Any Party. This Agreement is the product of
informed negotiations between parties. If any part of this Agreement is deemed
to be unclear or ambiguous, it shall be construed as if it were drafted jointly
by all parties. The parties agree neither party was in a superior bargaining
position regarding the substantive terms of this Agreement.




--------------------------------------------------------------------------------







(g)    Clawback. You agree that any incentive based compensation or award that
you receive, or have received, from the Bank or any Affiliate under this
Agreement or otherwise, will be subject to clawback by the Bank as may be
required by applicable law or, if applicable, any stock exchange listing
requirement and on such basis as the Board of Directors of the Bank determines.


(h)    Documents. All documents, records, tapes and other media of any kind or
description relating to the business of the Bank or its Affiliates (the
“Documents”), whether or not prepared by you, shall be the sole and exclusive
property of the Bank. The Documents, and any copies thereof, shall be returned
to the Bank upon your termination of employment for any reason or at such
earlier time as the Board of Directors of the Bank or its designees may specify.


(i)    Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Bank makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Bank be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.


Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to you in connection with your termination of employment is determined
to constitute “nonqualified deferred compensation” within the meaning of Section
409A and you are determined to be a “specified employee” as defined in Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the date of
termination (the “Specified Employee Payment Date”). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to you in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.


(j)    Stock Ownership Requirements. During the Employment Period, you will be
expected to maintain ownership of Company common stock in accordance with the
guidelines established by the Company’s Board of Directors from time to time.






--------------------------------------------------------------------------------





(Signatures appear on the following page)




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.




AMERICAN NATIONAL BANK
AND TRUST COMPANY






By:    /s/ Jeffrey V. Haley                    
Jeffrey V. Haley
President and Chief Executive Officer






/s/ John H. Settle, Jr.                    
John H. Settle, Jr.




